03/09/2021



                                                                          Case Number: DA 20-0582


       IN THE SUPREME COURT OF THE STATE OF MONTANA
                     Supreme Court Cause No. DA 20-0582


WILKINSON, LLC and JACK COUCH,
      Plaintiffs/Appellants,
      v.
SCOTT and CINDY ERLER, LLP,
SCOTT ERLER, individually, AND DOES 1-10,
      Defendants/Appellees.


                ORDER GRANTING EXTENSION OF TIME

                On Appeal from the Third Judicial District Court,
               Granite County, Montana, Honorable Ray J. Dayton
                             Cause No. DV-20-18



 Timothy D. Geiszler                        Rob Cameron
 David J. Steele II                         Scott M. Svee
 Layla A. Turman                            Nathan Bilyeu
 GEISZLER STEELE, PC                        JACKSON, MURDO & GRANT, P.C.
 619 SW Higgins, Suite K                    203 North Ewing
 Missoula, MT 59803                         Helena, MT 59601
 Ph: (406) 541-4940                         Ph: (406) 442-1300
 geiszler@lawmissoula.com                   rcameron@jmgm.com
 steele@lawmissoula.com                     ssvee@jmgm.com
 turman@lawmissoula.com                     nbilyeu@jmgm.com
 Counsel for Defendants/Appellees           Counsel for Plaintiffs/Appellants




ORDER GRANTING EXTENSION OF TIME-- Page 1
      Upon motion of counsel, the Defendants/Appellees are granted until and

including April 16, 2021 to file their Response Brief in this matter.




ORDER GRANTING EXTENSION OF TIME-- Page 2                                Electronically signed by:
                                                                            Bowen Greenwood
                                                                        Clerk of the Supreme Court
                                                                               March 9 2021